Citation Nr: 0017180	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-10 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1998, the RO 
denied service connection for PTSD.  The veteran has 
perfected an appeal with this denial of service connection.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

The service medical records reveal that in August 1968, the 
veteran's First Sergeant sent him to counseling for personal 
problems.  In July 1969, the veteran was sent for evaluation 
due to problems with drinking, being upset and slashing his 
wrists.  He complained at that time of experiencing 
nightmares.  The impression at that time was situational 
reaction and excessive drinking.  No pertinent abnormalities 
were noted on the report of the separation examination 
conducted in January 1970.  

The service personnel records show the veteran served in 
Vietnam as demonstrated by his receipt of the Vietnam 
Campaign Medal and the Vietnam Service Medal.  He was in 
Vietnam from November 1967 to August 1968.  He was assigned 
to Company A, 7th Motor Transport Battalion, Force Logistics 
Command, Fleet Marine Force Pacific while in Vietnam.  His 
military specialty was reported as motor vehicle operator and 
messman.  He did not receive any awards or decorations 
indicative of participation in combat.  

VA outpatient treatment records dated from September to 
November of 1996 have been associated with the claims file.  
An Agent Orange examination included the notation the veteran 
had been experiencing flashbacks, nightmares and depression 
since his return from Vietnam in 1969.  In September 1996, he 
complained of flashbacks and nightmares, some mood 
disturbance and avoidance behavior suggestive of PTSD.  The 
impression was rule out PTSD.  A social work assessment 
report was produced in November 1996.  It was noted the 
veteran was a Vietnam combat veteran.  It was further noted 
he performed duties as a truck driver, guard and runner.  He 
reported his most traumatic experience was an attack at the 
front gate of Red Base in Da Nang, being saved by a fellow 
marine who was then killed in a rocket attack and losing 
several close friends in combat.  It was noted the veteran 
endorsed numerous PTSD symptoms including intrusive thoughts, 
nightmares, avoidance behavior, social isolation, sleep 
disturbance and anger control problems.  The veteran reported 
he experienced chronic depression.  He had not received any 
previous treatment for PTSD.  It was noted he had a history 
of severe childhood abuse which included both physical and 
sexual traumas.  

The report of an April 1997 VA PTSD examination is of record.  
The veteran reported he was stationed at Red Beach where his 
unit was hit all the time.  He indicated that many of his 
friends died.  The veteran stated that most of the combat 
took place at night so he did not actually see his friends 
being killed.  The pertinent Axis I diagnosis was chronic 
mild PTSD.  Under Axis IV it was noted there were no acute 
stressors but the veteran did have combat experiences from 
Vietnam.  

The veteran submitted a stressor statement in March 1997.  He 
wrote he was unable to remember the dates and times of the 
stressful events he experienced in Vietnam.  He reported he 
witnessed the maltreatment of Vietnamese people by U.S. 
soldiers.  He reported he served with A Company, H&S 
Battalion, of the 3rd Marine Division.  

The veteran submitted an additional stressor statement in 
October 1997.  He reported his unit was attacked by Viet Cong 
throughout his tour of duty in Vietnam.  He indicated he was 
subjected to rocket, mortar and small arms fire.  He wrote he 
observed on several occasions the killing of Vietnamese men, 
women and children.  He reported that one of his high school 
friends who was more like a brother died in Vietnam.  He 
indicated he observed a Vietnamese civilian who was run over 
by a scraper construction vehicle.  He reported he observed a 
pallet of artillery shells fall on a Vietnamese man working 
on the docks.  He wrote he observed an Army helicopter crash 
with no survivors.  He reported he was at a Navy LST dock 
during an enemy attack.  He indicated he was close by when an 
attack on Hill 357 occurred.  The attack destroyed the 
ammunition dump and the main PX in Da Nang.  He wrote he 
observed American soldiers hitting Vietnamese civilians on 
bicycles, trying to knock them off.  He reported he witnessed 
a Vietnamese man dunked in a barrel of oil.  He reported he 
was subjected to rocket fire during the Tet Offensive in 
1968.  He wrote that after the rocket attack, he helped man a 
bunker during an anticipated ground offensive by the enemy.  

In February 1998, the Department of the Navy, Headquarters 
United States Marine Corps responded to the RO's request for 
confirmation of the veteran's alleged in-service stressors.  
The information received did not confirm any of the claimed 
in-service stressors.  

The veteran testified before the undersigned member of the 
Board in February 2000.  He testified his friend from high 
school was killed in Vietnam.  He indicated he was not in 
Vietnam when his friend was killed.  He reported he was 
stationed at Red Beach and was subjected to rocket and mortar 
fire at that location.  He testified the base was attacked 
during the Tet holiday in 1968 and 1969.  His unit was not 
overrun.  In 1969, the ammunition dump on Hill 327 was 
attacked during Tet.  He reported he observed this attack.  
He testified he observed a wounded Viet Cong after an attack 
on the main gate of the veteran's compound.  He reported he 
observed American soldiers hitting Vietnamese civilians with 
boards.  He testified he observed a Vietnamese civilian run 
over by a Navy construction scraper.  He reported he 
witnessed a Vietnamese man who was crushed by a crate of 
ammunition.  He testified his unit was hit on November 15, 
1967 or 1968.  He reported that the night before he was to 
leave Vietnam, the airport he was at was attacked.  He 
indicated that on the following day, the day he was leaving 
Vietnam, the airport was attacked again.  His spouse 
testified as to symptomatology she observed.

The veteran submitted a letter from EGB at the hearing and 
also verbally waived the RO's examination of the evidence.  
The document indicates the veteran's Native American Priest 
had been counseling the veteran for PTSD.  

Criteria

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown,  4 Vet. App. 384 (1993).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of several in-service 
stressors.  The veteran's statements and testimony with 
respect to his in-service stressors must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

Included in the claims file is an opinion from a VA medical 
professional to the effect that the veteran currently has 
PTSD which is related to his experiences during service.  
This, too, must be presumed to be credible for the limited 
purpose of establishing whether the claim of entitlement to 
service connection for PTSD is well grounded.

As the veteran's statements and testimony with respect to his 
in-service stressors must be accepted as true for the purpose 
of determining whether the claim is well grounded and as 
there is a current diagnosis of PTSD by a competent medical 
professional based on these stressors, the veteran's claim 
for service connection for PTSD is well grounded.  To that 
extent, the appeal is granted.  As will be discussed in 
greater detail below, the Board finds that additional 
development is necessary and the issue of entitlement to 
service connection for PTSD is further addressed below in the 
remand portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.




REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).

The report of an April 1997 VA PTSD examination is of record.  
The veteran reported he was stationed at Red Beach where his 
unit was hit all the time.  He indicated that many of his 
friends died.  The veteran stated that most of the combat 
took place at night so he did not actually see his friends 
being killed.  The veteran reported he tried to get 
counseling after discharge from the Indian Hospital.  He had 
three contacts with psychiatrists and then did not return.

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999).  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d), (f) (1999).  

In this case, as there is no evidence that the veteran was 
engaged in combat with the enemy, there must be corroborative 
evidence of the claimed in-service stressors.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993). 

While the claims file includes a diagnosis of PTSD, this 
diagnosis of PTSD is based upon reported in-service stressors 
that have not been verified.  Verification of the veteran's 
reported in-service stressors is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.

The Board notes the RO has attempted to verify some of the 
veteran's claimed in-service stressors but without success.  
Further review of the claims file shows the veteran has 
provided additional information regarding in-service 
stressors which is potentially capable of verification.  
Specifically, the Board notes the veteran testified at his 
February 2000 hearing that on the night before he was to 
leave Vietnam, the airbase he was at was attacked.  He 
further alleged the airbase was attacked again on the date of 
his departure from Vietnam.  The service personnel records 
demonstrate the veteran departed from the Republic of Vietnam 
on August 26, 1968 from Da Nang, Vietnam.  The veteran 
further testified his unit was hit on November 15, 1967 or 
1968, shortly after the veteran's arrival in Vietnam; records 
indicate arrival in Vietnam in November 1967.  

The Board finds the above reported stressors are potentially 
capable of verification.  The Board finds the RO should 
contact the Department of the Navy, Headquarters United 
States Marine Corps , Marine Corps Historical Center and 
attempt to verify the veteran's claimed in-service stressor.  

The Board further notes the veteran reported he was seen by a 
psychiatrist located in Tuba City, Arizona on three occasions 
in 1972 or 1973.  Although the record contains medical 
statements pertaining to treatment in 1971 at the U.S. Public 
Health Service Indian Hospital in Tuba City for physical, not 
psychiatric, disabilities, there are no records of treatment 
in 1972 or 1973.  He also testified he received treatment for 
depression and anxiety from a Dr. A.  These treatment records 
have not been associated with the claims file.  The Board 
finds the RO should attempt to obtain these records.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for PTSD since 
separation from service.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  The Board is particularly 
interested in obtaining the treatment 
records from the psychiatrist located in 
Tuba City, Arizona in 1972 and 1973 as 
well as the treatment records from Dr. A.  

2.   The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  

3.  After the above development is 
completed, and even if the veteran does 
not respond to the request for stressors, 
the RO must review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements and testimony regarding 
stressors.  Specific attention should be 
given to the activities of the veteran's 
unit on November 15, 1967, and on August 
27 and 28, 1968.

This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be submitted to the 
Department of the Navy, Headquarters 
United States Marine Corps, Marine Corps 
Historical Center, Washington Navy Yard, 
Washington, D. C. 20374-0580.  The RO 
should inform this entity of the units 
which the veteran was attached to while 
serving in Vietnam.  

The Marine Corps Historical Center should 
be requested to verify the occurrence of 
the incident(s) and any indication of the 
veteran's involvement therein.  If unable 
to provide such information, the Marine 
Corps Historical Center should be asked 
to identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  The Marine Corps Historical 
Center must be asked to respond, either 
in the affirmative or in the negative, as 
to the verification of the occurrence of 
each of the veteran's claimed in-service 
stressors as set out in summary to be 
prepared by the RO as directed by 
paragraph 3 above.  

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service or prior 
to service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

5.  If, and only if, confirmed stressors 
are found to exist based on the 
instructions in paragraph 4, the veteran 
should be afforded a VA psychiatric 
examination, if possible by a 
psychiatrist who has not previously 
examined him, in order to determine 
whether he has PTSD and its etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

Prior to the examination, the RO is to 
inform the examiner of the results of its 
determination in paragraph (4) above as 
to the existence of a stressor or 
stressors.  The examiner should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
his/her findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.  

With regard to PTSD, the RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

The examination report should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner should specify:

(a) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(b) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(c) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  

The examination report should include the 
complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board 

intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

 



